26 N.J. 501 (1958)
141 A.2d 17
VIRGINIA (BROSSEAU) ZELEK, PLAINTIFF-RESPONDENT,
v.
ORVILLE BROSSEAU, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued March 31, 1958.
Decided April 28, 1958.
Mr. E. Stevenson Fluharty argued the cause for plaintiff-respondent (Messrs. Epstein & Fluharty, attorneys).
Mr. Frank M. Lario argued the cause for defendant-appellant.
*502 PER CURIAM.
The judgment appealed from is affirmed for the reasons stated by Judge Goldmann in the Appellate Division and reported in 47 N.J. Super. 521 (1957).
A contention seriously stressed at the oral argument was that appellant is entitled to a credit on the Vermont judgment for some payments allegedly made on his behalf through the Veterans' Administration prior to the institution of the action in that state. However, adequate notice of the suit in Vermont was given to Brosseau and the claim for credit should have been made to the appropriate tribunal there. The courts of New Jersey cannot grant such relief at this time. If, as is asserted, a fraud was practiced on the Vermont court, the remedy, if any, is in that state. We express no opinion as to the merits of the charge.
For affirmance  Chief Justice WEINTRAUB, and Justices HEHER, WACHENFELD, BURLING, JACOBS, FRANCIS and PROCTOR  7.
For reversal  None.